                   Case 2:20-cv-00887-RAJ Document 187 Filed 12/29/20 Page 1 of 2




 1                                                           THE HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 8

 9   BLACK LIVES MATTER SEATTLE-                         No. 2:20-cv-887
     KING COUNTY, ABIE EKENEZAR,
10   SHARON SAKAMOTO, MURACO                             DECLARATION OF DAVID A. PEREZ IN
     KYASHNA-TOCHA, ALEXANDER                            SUPPORT OF PLAINTIFFS’ RESPONSE
11   WOLDEAB, AND ALEXANDRA CHEN,                        TO MOTION FOR RECONSIDERATION
12                            Plaintiffs,
13            v.
14   CITY OF SEATTLE,
15                            Defendant.
16

17            I, David A. Perez, declare and state as follows:
18            1.       The information contained in this declaration is true and correct to the best of my
19   knowledge, and I am of majority age and competent to testify about the matters set forth herein.
20            2.       I am a partner at Perkins Coie LLP, and I serve as lead counsel for Plaintiffs
21   Black Lives Matter Seattle-King County, Abie Ekenezar, Sharon Sakamoto, Muraco Kyashna-
22   Tochá, Alexander Woldeab, and Alexandra Chen in the above-entitled action. I submit this
23   declaration in support of Plaintiffs’ Response to Motion for Reconsideration.
24            3.       Prior to filing its Motion for Reconsideration and Leave to Supplement the
25   Record, the City did not meet and confer with Plaintiffs’ counsel—or even seek to meet and
26   confer. In fact, the City did not so much as provide Plaintiffs’ counsel advance notice of this

      D. PEREZ DECL. ISO RESPONSE TO                                              Perkins Coie LLP
      MOTION FOR RECONSIDERATION                                            1201 Third Avenue, Suite 4900
                                                                              Seattle, WA 98101-3099
      (No. 2:20-CV-00887-RAJ) –1                                                Phone: 206.359.8000
     150615903.1                                                                 Fax: 206.359.9000
                   Case 2:20-cv-00887-RAJ Document 187 Filed 12/29/20 Page 2 of 2




 1   Motion; the very first time Plaintiffs learned about the motion was when counsel received notice
 2   via the ECF system.
 3

 4            Executed this 29th day of December 2020 at Seattle, Washington.
 5            I declare under penalty of perjury under the laws of the United States and the State of
 6   Washington that the foregoing is true and correct.
 7

 8                                                                          By:__s/ David Perez______
 9                                                                                    DAVID A. PEREZ
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      D. PEREZ DECL. ISO RESPONSE TO                                             Perkins Coie LLP
      MOTION FOR RECONSIDERATION                                           1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
      (No. 2:20-CV-00887-RAJ) –2                                               Phone: 206.359.8000
     150615903.1                                                                Fax: 206.359.9000
